Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I, SEQ ID No. 3 and P23A/H/L mutation, in the reply filed on 04/26/2022 is acknowledged.  

Status of the Application
	Claims 1-24 are pending.  Claims 1-23 are currently under examination.  Claims 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 04/19/2022, 02/25/2022 and 12/28/2021 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.
Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10 and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewin et al. (US 20210207147 hereinafter Lewin ‘147), Fiskaa et al. ("RNA reprogramming and repair based on trans-splicing group I ribozymes." New biotechnology 27.3 (2010): 194-203), Lewin et al. ("Ribozyme gene therapy: applications for molecular medicine." Trends in molecular medicine 7.5 (2001): 221-228) and Trapani et al. ("Vector platforms for gene therapy of inherited retinopathies." Progress in retinal and eye research 43 (2014): 108-128).
	Lewin ‘147 teach in [0002] Autosomal dominant retinitis pigmentosa (adRP) is a blinding disease affecting 1 in 12,000 people.  A sizeable fraction of these individuals carry a mutation in the rhodopsin gene (RHO), the light harvesting pigment protein of 
the photoreceptor cells in the retina.  The disease is dominant because inheritance of the mutated gene from either parent leads to retinal degeneration and eventual blindness.  Lewin ‘147 teach proof of concept that a hammerhead ribozyme in an AAV vector pharmaceutical composition targeted to a  rhodopsin transcript was capable of reducing RNA expression levels in vitro, wherein the molecule is in a DNA construct (see 0101 and 0032).  Lewin et al. teach targeting a mutation p23H led to a reduction in rhodopsin levels (see 90114). This meets the limitation of claim 6 targeting a mutation in SEQ ID No. 1 between positions I and 1142 which encompasses the p23H mutation.
	Lewin et al. do not specifically teach using a trans-splicing ribozyme or teach a nucleic acid molecule comprising a trans-splicing ribozyme and an exon.
	Fiskaa et al. teach the use of trans-splicing ribozymes with internal guide sequence, as in claims 1 and 2, wherein the ribozymes must contain “a target RNA-binding site in its 5’ end which allows binding of the ribozyme to its target RNA through base pairing. The only sequence requirement at the binding site is a uridine residue forming the conserved G pair with a guanosine in the IGS. The mechanism for trans-splicing is very similar to that of regular cis-splicing, involving two consecutive transesterification reactions. Thus, a group I ribozyme can be engineered to repair or reprogram a mutant RNA by replacing the faulty genetic information by a new sequence attached to the ribozyme” (see page 196 and Figure 3). 
	Lewin et al. teach the use of trans-splicing ribozymes with covalently attached to downstream exons are very efficient to repair a defective mRNA with a mutation (see page 226).  
	Trapani et al. discloses an overview of several different vector platforms used to deliver gene therapy for retinopathies such as liposomes and nanoparticles (see pages 111-112).  
	It would have been obvious to use this trans-splicing ribozyme instead of the hammerhead ribozyme of Lewin ‘147 and one of skill in the art would have wanted to use said trans-splicing ribozymes with an exon attached to target a rhodopsin  transcript to repair a mutation in the gene and specifically target the mutation p23H which is well known for in subjects having adRP.
	It would have further been obvious to use any of the known vector platforms as a carrier of the nucleic acid molecule and one of skill in the art would have been capable of making such a complex as the steps are well known in the art as taught by Trapani.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 1-7 and 9-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The claims are drawn to a genus of recombinant nucleic acid molecules comprising a trans-splicing ribozyme and an antisense sequence capable of splicing at any target splicing site of a target rhodopsin transcript.
The specification describes a trans-splicing ribozyme targeted to a P23H mutation in the rhodopsin transcript that is capable of splicing the transcript at pages 33-35 of the instant specification. The specification and claims do not indicate what distinguishing characteristics of the trans-splicing ribozyme and antisense sequence targeted to any mutation that are concisely shared by the members of the genus with the claimed function of causing splicing of the rhodopsin transcript. A review of the specification shows that it provides no description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.  
The specification does not describe a representative number of species of the genus of the trans-splicing ribozymes as claimed with the functional characteristics of splicing any mutation in the target rhodopsin transcript.
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous sequences of trans-splicing ribozymes, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of amphiphilic oligonucleotides as claimed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										

/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635